Order entered March 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00057-CV

                LOU D. VASQUEZ AND NILDA A. VASQUEZ, Appellants

                                                V.

                               FIREBIRD SFE I, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05077-E

                                            ORDER
       The record was due February 8, 2019. By letter dated February 7, 2019, the Dallas

County Deputy Clerk notified appellants that the clerk’s record had been prepared and would be

delivered to the Court when payment of $52 was made. We, in turn, notified appellants by letter

dated February 7, 2019, that the clerk’s record had not been filed because the clerk had not

received payment for the record. We instructed appellants to provide written verification they

had made payment within ten days and cautioned them that the failure to do so might result in

the dismissal of this appeal for want of prosecution.

       On February 19, 2019, the Court received a copy of appellants’ letter to the county clerk

in which appellants instructed the clerk to “prepare a complete record for the Court of Appeals
and advise [us] of the cost.” In the letter, appellants state they will “deliver payment . . . as soon

as possible” after being made aware of the charge.

       We ORDER appellants to provide the Court with written proof they have paid the $52

fee for the clerk’s record WITHIN SEVEN DAYS OF THE DATE OF THIS ORDER.

Failure to do so will result in this appeal being dismissed for want of prosecution without further

notice. See TEX. R. APP. P. 35.3(c); 42.3(b), (c).




                                                      /s/     KEN MOLBERG
                                                              JUSTICE